Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed 04/12/2022 for Application No. 17/322,406.  By the amendment, claims 17-26 are pending and being newly added and claims 1-16 being canceled.

Claim Objections
Claim 17 is objected to because of the following informality:  in line 8, the limitation “a plurality of teeth extending generally transverse to a plane” should be replaced with - -a plurality of teeth extending 

Claim Rejection – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 20-25 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. See the ATS3029503368 5-Star Torque Converter NPL from IDS filed 06/23/2021 and the Annotated Figure 1 below, hereinafter “ATS_5StarTC”.
Regarding claim 17, ATS_5StarTC discloses a splined backing ring (see the annotated Figure 1 below, i.e., backing ring 1) for a torque converter backing ring (i.e., backing ring of torque converter 0), the torque converter including a cover (i.e., CoverR) that includes a spline ring (i.e., spline ring of torque converter 0, not labeled) that engages a clutch plate of a lock-up clutch assembly (i.e., clutch plate of lockup clutch LU), the splined backing ring comprising: 
an outer surface (i.e., outer surface of backing ring 1) configured and dimensioned to be fixed to the cover (CoverR) of the torque converter (0); 
a spline ring (11) configured to engage a clutch plate (3) of a modified lock-up clutch assembly (i.e., the modified lock-up clutch as shown in annotated Fig. 1); 
a plurality of teeth (i.e., teeth of spline ring 11; teeth of clutch plate 3; teeth of friction plate 2) extending generally transverse to a plane defined by the backing ring (1); and 
a reaction surface (i.e., a reaction surface of teeth of spline ring 11 and clutch plate 3) inwardly of the plurality of teeth.  

Regarding claim 20, ATS_5StarTC discloses the splined backing ring of claim 17, wherein the teeth are straight sided (see the annotated Figure 1).  

Regarding claim 21, ATS_5StarTC discloses the splined backing ring of claim 17, wherein the teeth define recesses between adjacent teeth (i.e., recesses between adjacent teeth of spline ring 11).  

Regarding claim 22, ATS_5StarTC discloses the splined backing ring of claim 17, wherein the spline ring (11) is integral with the splined backing ring (1).  

Regarding claim 23, ATS_5StarTC discloses the splined backing ring of claim 17, wherein the splined backing ring (1) is configured to drive the clutch plate (3) of the modified lock-up clutch assembly (see annotated Figure 1).  

Regarding claim 24, ATS_5StarTC discloses the splined backing ring of claim 17, wherein the reaction surface (i.e., a reaction surface of teeth of spline ring 11 and clutch plate 3) is configured for engaging a friction surface of a friction clutch plate (i.e., friction surface of friction plate 2) of the modified lock-up clutch assembly.  

Regarding claim 25, ATS_5StarTC discloses the splined backing ring of claim 17, wherein the torque converter (0) is a torque converter for Ford's model number 6R140 transmission (see the detailed of the published non-patent literature).  

Regarding claim 26, ATS_5StarTC discloses the splined backing ring of claim 18, wherein the teeth are internal teeth (i.e., teeth of spline ring 11), extending generally transverse to a plane defined by the backing ring (1).


    PNG
    media_image1.png
    624
    780
    media_image1.png
    Greyscale

Annotated Figure 1: ATS3029503368 6.7L 5-Star Torque Converter “ATS_5StarTC”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ATS_5StarTC.
ATS_5StarTC discloses the splined backing ring of claim 17 including the teeth except for the shape of the teeth that are semicircular or involute.
It would have been an obvious matter of design choice to having other shape such as semicircular or involute instead of straight teeth in order to mate with the spline ring of the backing ring, since such a modification would have involved a mere change in the size and shape of a component.  A change in size and shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Amendment
The amendment filed on 04/12/2022 has been entered.  Applicant’s amendments have overcome the rejection of claims 1-16 being rejected under 35 U.S.C §101 indicated in the prior office action. The rejection of the claims has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 17-26 filed on 04/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TINH DANG/Primary Examiner, Art Unit 3659